Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Preliminary Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant o Filed by a Party other than the Registrant x Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 SAKS INCORPORATED (Name of Registrant as Specified in Its Charter) P. Schoenfeld Asset Management LP P. Schoenfeld Asset Management GP LLC Peter Schoenfeld PSAM Texas Master Fund Ltd. PSAM Texas Fund Limited PSAM Texas Fund L.P. Synapse IV LLC PSAM WorldArb Master Fund Ltd. PSAM WorldArb Fund Limited PSAM WorldArb Partners L.P. WSCI Limited Partnership Synapse I LLC Spartan Partners L.P. Dhananjay M. Pai (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 2009 Annual Meeting of the Shareholders of Saks Inc. Preliminary Proxy Statement of P. Schoenfeld Asset Management LP P. Schoenfeld Asset Management GP LLC Peter Schoenfeld PSAM Texas Master Fund Ltd. PSAM Texas Fund Limited PSAM Texas Fund L.P. Synapse IV LLC PSAM WorldArb Master Fund Ltd. PSAM WorldArb Fund Limited PSAM WorldArb Partners L.P. WSCI Limited Partnership Synapse I LLC Spartan Partners L.P. Dhananjay M. Pai PLEASE SIGN, DATE AND MAIL THE ENCLOSED GOLD PROXY CARD TODAY Dear Fellow Saks Shareholder, This preliminary proxy statement and the enclosed GOLD proxy card are being furnished to shareholders of Saks Inc. (Saks) in connection with the solicitation of proxies by P. Schoenfeld Asset Management LP (PSAM) and other Participants (as defined below) in this solicitation to be used at the 2009 annual meeting of shareholders of Saks, including any adjournments or postponements thereof and any meeting held in lieu thereof (the Annual Meeting). Saks has announced that the Annual Meeting will be held at the 11:30 a.m. Eastern Time, on Wednesday, June 3, 2009, at the Willard Intercontinental located at 1401 Pennsylvania Avenue, NW, Washington, D.C. 20004-1010. This Preliminary Proxy Statement and the GOLD proxy card are first being furnished to Saks shareholders on or about April , 2009. PSAM and the persons and entities listed under the heading each of which is considered a participant in this solicitation (collectively, the Participants) are beneficial owners of an aggregate of 2,137,365 shares of common stock of Saks, representing approximately 1.5% of outstanding Saks common shares (except for Mr. Pai, who does not beneficially own any Saks shares). PSAM is seeking your support at the Annual Meeting for the following: 1. To withhold votes for the re-election of C. Warren Neel to the Board 2. To approve a proposal from PSAM that requests that Board take the steps necessary to declassify the board of directors and establish the annual election of all directors (the Declassification Proposal) 3. To approve a proposal from the New England Carpenters Pension Fund that requests that the Board initiate the appropriate process to amend the certificate of incorporation to require directors to be elected by a majority of votes cast in the election of directors (the Majority Voting Proposal) According to Saks Proxy Statement, Saks also is soliciting votes regarding the following proposals that will be presented at the Annual Meeting for consideration by shareholders. With the exception of the shareholder proposal to allow cumulative voting in the election of directors, PSAM does not object to these proposals, which appear as Proposals No. 4, 5 and 6 on the enclosed GOLD proxy card. 4. A shareholder proposal to allow cumulative voting in the election of directors (the Cumulative Voting Proposal) 5. A proposal to adopt the Saks Incorporated 2009 Long-Term Incentive Plan 6. A proposal to ratify the selection of PricewaterhouseCoopers LLP as Saks independent auditors for the fiscal year ending January 30, 2010 Please note that, although we are soliciting your votes regarding the same proposals as Saks, the above-mentioned proposals are set forth in our preliminary proxy statement in a different order than they are presented in Saks proxy statement. In addition, our recommendations regarding how you should vote with respect to these proposals differs from the recommendations of Saks. WE URGE YOU NOT TO SIGN ANY WHITE PROXY CARD SENT TO YOU BY SAKS. EVEN IF YOU DO SO, YOU MAY REVOKE YOUR PREVIOUSLY SIGNED PROXY CARD BY USING THE ENCLOSED GOLD PROXY CARD TO VOTE BY TELEPHONE OR THE INTERNET OR BY SIGNING, DATING AND RETURNING 2 THE ENCLOSED GOLD PROXY CARD IN THE POSTAGE-PAID ENVELOPE PROVIDED. ONLY YOUR LATEST-DATED VOTE COUNTS! SHAREHOLDERS AS OF THE RECORD DATE ARE URGED TO SUBMIT A GOLD PROXY CARD EVEN IF YOUR COMMON SHARES WERE SOLD AFTER THE RECORD DATE. Thank you for your support, /s/ Peter Schoenfeld Peter Schoenfeld 3 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON JUNE 3, 2009 This Preliminary Proxy Statement and the GOLD Proxy Card are available at: http://www.proxyvote.com PSAM SOLICITATION PSAM and the other Participants in this solicitation intend to vote all of the Shares that they are entitled to vote, including proxies solicited by these proxy materials, as follows: (i) WITHHOLD votes for the election of Mr. Neel to the board of directors and FOR the election of Saks nominees to the board of directors (the Management Nominees), except for Mr. Neel, (ii) FOR the Declassification Proposal, (iii) FOR the Majority Voting Proposal, (iv) AGAINST the Cumulative Voting Proposal, (v) FOR the approval of the Saks Incorporated Long-Term Incentive Plan, and (vi) FOR the ratification of the appointment of PricewaterhouseCoopers LLP. PSAM has requested no-action relief from the staff of the SEC to enable PSAM to solicit proxies to withhold votes from Mr. Neel and vote for the other Management Nominees.
